DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 18 December 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities: on page 2, paragraph [001], the status of parent application No. 16/662,504 should be updated as it has been issued as a U.S. patent.  
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Per claim 1, the specification teaches “… a uniform distribution of valid page counts (also referred to as valid translation unit (TU) counts, or VTCs) across all media blocks may be achieved by allocating overprovisioned blocks on a per-stream basis, thus yielding consistent write amplification by all currently active data streams. In an illustrative example, the storage device controller may determine overprovisioning factors associated with each of two or more data streams that would minimize the differences between the expected write amplification factors associated with the data streams, and may allocate overprovisioned blocks to the data streams in accordance with calculated overprovisioning factors” (see paragraph [0019], emphasis added).  The specification further teaches in paragraphs [0037]-[0039] that the allocation of overprovisioned blocks to the data streams in accordance with calculated 
Per claim 8, the claim is the method claim corresponding to the system claim 1 and is rejected on the same ground mutatis mutandis.
Per claim 15, the claim is the computer-readable non-transitory storage medium claim corresponding to the system claim 1 and is rejected on the same ground mutatis mutandis.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,915,443.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10,915,443 contain every element of claims 1-20 of the instant application and thus anticipate claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per claim 1, claim 1 of Patent No. 10,915,443 as shown in the table below contains every element of claim 1 of the instant application and as such anticipates claim 1 of the instant application.

Patent 10,915,443
1. A storage system, comprising:
1. A storage system, comprising:
a plurality of memory devices;
a plurality of memory devices;
a processing device operatively coupled to the memory devices, the processing device
configured to:
a controller operatively coupled to the memory devices, the controller configured to:
determine a value of a data stream attribute associated with a data stream;
determine a first value of a data stream attribute associated with a first data stream;

determine, based on the value of the data stream attribute, an overprovisioning
factor associated with the data stream, wherein the overprovisioning factor is calculated to provide a uniform distribution of valid translation unit counts (VTCs) across the data stream; and
determine, based on the first value 
allocate, based on the overprovisioning factor, a plurality of overprovisioned blocks to the data stream.
allocate, based on the first overprovisioning factor 


Per claim 2, claim 2 of Patent No. 10,915,443 contains every element of claim 2 of the instant application and as such anticipates claim 2 of the instant application.
Per claim 3, claim 3 of Patent No. 10,915,443 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Per claim 4, claim 4 of Patent No. 10,915,443 contains every element of claim 4 of the instant application and as such anticipates claim 4 of the instant application.
Per claim 5, claim 5 of Patent No. 10,915,443 contains every element of claim 5 of the instant application and as such anticipates claim 5 of the instant application.
Per claim 6, claim 6 of Patent No. 10,915,443 contains every element of claim 6 of the instant application and as such anticipates claim 6 of the instant application.
Per claim 7, claim 7 of Patent No. 10,915,443 contains every element of claim 7 of the instant application and as such anticipates claim 7 of the instant application.
Per claim 8-12 and 14, each claim is the method claim corresponding to respective system claims 1-5 and 7, while each of claims 8-12 and 14 of Patent No. 10,915,443 is the method claim corresponding to the respective system claims 1-5 and 7 of Patent No. 10,915,443.  As such, the instant claims are anticipated by claims 8-12 and 14 of Patent No. 10,664,363, respectively.
Per claim 13, the claim is anticipated by claim 13 of Patent No. 10,664,363.
Per claim 15-20, each claim is the computer-readable non-transitory storage medium claim corresponding to respective system claims 1-5 and 7, while each of claims 15-20 of Patent No. 10,915,443 is the computer-readable non-transitory storage medium claim corresponding to the respective system claims 1-5 and 7 of Patent No. 10,915,443.  As such, the instant claims are anticipated by claims 15-20 of Patent No. 10,664,363, respectively.
Claims Not Rejected On The Grounds of 35 U.S.C. 102/103
Claims 1-20 are not rejected on the grounds of 35 U.S.C. 102/103 in view of cited prior art references.
The following is a statement of reasons for not rejecting claims 1-20 on the grounds 35 U.S.C. 102/103 in view of cited prior art references:
 Per claim 1, Kojima [US 20160313922 A1] (hereinafter “Kojima”) teaches a storage system, comprising:
a plurality of memory devices (see Fig. 1, NAND memory chips 12);
a processing device operatively coupled to the memory devices (see Fig. 1, memory controller 11), the processing device configured to:

determine, based on the value of the data stream attribute, an overprovisioning factor associated with the data stream (calculating over-provisioning capacities for each thread, wherein each thread is associated with a data group, see paragraphs [0048], [0075] and [0086]); and
allocate, based on the overprovisioning factor, a plurality of overprovisioned blocks to the data stream (allocating over-provisioning capacity to each thread, wherein each thread is associated with a data group, see paragraphs [0024], [0040], [0057] and [0086]).
However, no known prior art teaches or suggests that “the overprovisioning factor is calculated to provide a uniform distribution of valid translation unit counts (VTCs) across the data stream”.
Per independent claim 8, the claim is the method claim corresponding to the system claim 1 and is not rejected in view of the cited prior art reference for the same reasons mutatis mutandis.
Per independent claim 15, the claim is the computer-readable non-transitory storage medium claim corresponding to the system claim 1 and is not rejected in view of the cited prior art reference for the same reasons mutatis mutandis.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

8 January 2022